 

Exhibit 10.4

Expense Support and Restricted Stock Agreement

This Expense Support and Restricted Stock Agreement (this “Agreement”), is made
effective as of March 2, 2016 (the “Commencement Date”) by and among CNL
Healthcare Properties II, Inc. (the “Company”) and CHP II Advisors, LLC (the
“Advisor”).

WHEREAS, the Company has filed with the U. S. Securities and Exchange Commission
a registration statement on Form S-11 (File No. 333-206017) covering the
continuous offering and sale of the Company’s common stock pursuant to the
Securities Act of 1933, as amended (as it may be amended from time to time, the
“Registration Statement”); and

WHEREAS, the Company and the Advisor have entered into an Advisory Agreement
dated as of March 2, 2016 (as it may be amended from time to time, the “Advisory
Agreement”); and

WHEREAS, the Company is a REIT and, similar to other REITs, monitors its
modified funds from operations, and has incurred, and continues to incur a
certain level of operating expenses; and

WHEREAS, the Company and the Advisor have determined that it is appropriate and
in the best interests of the Company to reduce its operating expenses relative
to its invested assets.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

Note: Capitalized terms not otherwise defined herein have the meaning ascribed
to them in the Advisory Agreement. As used herein, the following capitalized
terms shall have the following meanings:

Board – shall have the meaning ascribed to such term in the Advisory Agreement.

Cause – shall have the meaning ascribed to such term in the Advisory Agreement.

Class A Common Shares – shall mean the Class A shares of common stock, par value
$0.01 per share, of the Corporation.

Common Shares – shall have the meaning ascribed to such term in the Advisory
Agreement.

Determination Date – shall have the meaning ascribed to such term in this
Agreement.

Distributions – shall have the meaning ascribed to such term in the Advisory
Agreement; provided, however, that for purposes of Section 3 only of this
Agreement the term shall exclude any Distributions made on Restricted Stock and
any other Common Shares held by the Advisor.

Expense Support Amount – shall have the meaning ascribed to such term in this
Agreement.

Good Reason – shall have the meaning ascribed to such term in the Advisory
Agreement.

Invested Capital – shall have the meaning ascribed to such term in the Advisory
Agreement; provided, however, that for purposes of this Agreement the term shall
exclude Invested Capital, if any, relating to Restricted Stock and any other
Common Shares held by the Advisor.

 

--------------------------------------------------------------------------------

 

Liquidity Event– shall have the meaning ascribed to such term in the Advisory
Agreement.

Liquidity Event Consideration – shall mean the Net Sales Proceeds or other
consideration to be received or received by the Stockholders or attributable to
the Common Shares held by Stockholders in connection with a Liquidity Event,
which may consist in whole or in part of money or other property, including
shares of stock in, and/or other securities of, any other corporation or other
entity.

MFFO – shall mean “modified funds from operations” as defined and presented in
the Company’s most recent Form 10-Q or Form 10-K filed pursuant to the
Securities Exchange Act of 1934, as amended.

Net Sales Proceeds – shall have the meaning ascribed to such term in the
Advisory Agreement.

Priority Return– shall have the meaning ascribed to such term in the Advisory
Agreement; and for avoidance of doubt, does not included shares of Restricted
Stock or any other Common Shares held by the Advisor.

Restricted Stock – shall have the meaning ascribed to such term in this
Agreement.

Sale – shall have the meaning ascribed to such term in the Advisory Agreement.

Stockholders – shall have the meaning ascribed to such term in the Advisory
Agreement; provided, however, that for purposes of this Agreement the term shall
exclude the Advisor.

1)

Expense Support.  Beginning on the Commencement Date and continuing until
terminated as provided herein, the Advisor shall provide expense support to the
Company through forgoing the payment of fees in cash and acceptance of
Restricted Stock for services as provided herein, in an amount equal to the
positive excess, if any, of (a) aggregate stockholder cash distributions paid in
the applicable quarter, over (b) the Company’s aggregate MFFO for the same
period (the “Expense Support Amount”).  The Expense Support Amount shall be
determined for each calendar quarter of the Company, on a non-cumulative basis,
with each such quarter-end date, a “Determination Date”. The Expense Support
Amount will be credited by the Advisor to the Company in satisfaction of Asset
Management Fees and other fees and expenses owed to the Advisor under the
Advisory Agreement, at the Advisor’s discretion.

2)

Grant of Restricted Stock.  In exchange for services rendered under the Advisory
Agreement and in consideration of the expense support provided by the Advisor as
set forth in Section 1, the Company shall issue to the Advisor, within
forty-five (45) days following each Determination Date that is other than
December 31 of a calendar year and within ninety (90) days following each
Determination Date that is December 31 of a calendar year, a number of Class A
Common Shares (the “Restricted Stock”) equal to the quotient of (A) the Expense
Support Amount for the preceding quarter divided by (B) the Board’s most recent
determination of net asset value per share of the Class A Common Shares, if the
Board has made such a determination, or otherwise the most recent public
offering price per Class A Common Share, on the terms and conditions and subject
to the restrictions set forth in this Agreement.

3)

Vesting; Forfeiture. For purposes of the vesting provisions below, each share of
Restricted Stock shall be deemed to have a value equal to the Board’s most
recent determination of net asset value per share of the Class A Common Shares,
unless the Board has not made such a determination, in which case each share of
Restricted Stock  shall be deemed to have a value equal to the Board’s most
recent

 

--------------------------------------------------------------------------------

 

determination of net asset value per share of the Class A Common Shares, if the
Board has made such a determination, or otherwise the most recent public
offering price per Class A Common Share. 

(a)Liquidity Event.  Except as otherwise provided in Section 3(b), below, the
Restricted Stock shall vest immediately prior to or upon the occurrence of a
Liquidity Event in which, and only to the extent by which, (A) the sum of (i)
the Liquidity Event Consideration, or other value attributable to the Common
Shares of the Stockholders as a result of the Liquidity Event, plus (ii) total
Distributions declared from the Company’s inception through the effective date
of the Liquidity Event, exceeds (B) the sum of (i) Invested Capital, plus (ii)
the total Distributions required to pay a Priority Return to the Stockholders
from the Company’s inception through the effective date of the Liquidity
Event.  All issued and outstanding shares of Restricted Stock that do not so
vest in connection with a Liquidity Event shall be immediately and permanently
forfeited.

(b)Termination of the Advisory Agreement.

(1)Without Cause.  In the event the Advisory Agreement is terminated or not
renewed by the Company without Cause prior to a Liquidity Event, the Restricted
Stock will immediately vest as of the effective date of such termination (an
“Undue Termination”), provided that, and only to the extent by which, (A) the
sum of (i) Board’s most recent determination of net asset value per share of the
Common Shares multiplied by the number of Common Shares issued and outstanding
and held of record by the Stockholders (computed with respect to separate
classes of Common Shares as applicable), plus (ii) total Distributions declared
with respect to Common Shares from the Company’s inception through the effective
date of the Undue Termination, exceeds (B) the sum of (i) Invested Capital, plus
(ii) the total Distributions required to pay a Priority Return to the
Stockholders from the Company’s inception through the effective date of the
Undue Termination.  If the Board has not determined a net asset value per share
of the Common Shares at the time of an Undue Termination, then the foregoing
vesting will be calculated and occur immediately upon the Board’s determination
of a net asset value per share of the Common Shares or, if a Liquidity Event
occurs first, then the vesting will be calculated and occur pursuant to Section
3(a).  All issued and outstanding shares of Restricted Stock that do not so vest
in connection with an Undue Termination of the Advisor shall be immediately and
permanently forfeited.

(2)For Cause.  In the event the Advisory Agreement is terminated or not renewed
by the Company for Cause prior to a Liquidity Event, all of the issued and
outstanding shares of the Restricted Stock shall be immediately and permanently
forfeited.

(3)Without Good Reason.  In the event the Advisory Agreement is terminated or
not renewed by the Advisor without Good Reason prior to a Liquidity Event, all
of the issued and outstanding shares of the Restricted Stock shall be
immediately and permanently forfeited.

(4)With Good Reason.  In the event the Advisory Agreement is terminated or not
renewed by the Advisor with Good Reason prior to a Liquidity Event, the
Restricted Stock will continue to vest pursuant to Section 3(a).

(c)The Board’s good faith determination of the excess amount over the
thresholds, and the vesting or forfeiture of the Restricted Stock, in whole or
in part, pursuant to Section 3(a) or Section 3(b)(1), above, shall be final and
binding upon the Parties.

4)

[RESERVED]

 

--------------------------------------------------------------------------------

 

5)

Certain Restrictions Prior to Vesting. Prior to the vesting of the Restricted
Stock pursuant to Section 3, the Advisor shall not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Restricted Stock or any of
the rights relating thereto; and any such transfer or encumbrance or any attempt
to transfer or encumber the Restricted Stock or the rights relating thereto
shall be wholly ineffective and void ab initio.” 

6)

Rights as Stockholder; Dividends.

a)The Advisor shall be the record owner of the Restricted Stock until such
shares are sold or otherwise disposed of, and shall be entitled to all of the
rights of a stockholder of the Company including, without limitation, the right
to vote such shares (to the extent permitted by the Articles) and receive all
dividends and other distributions paid with respect to such shares. All
dividends or other distributions actually paid to the Advisor in connection with
the Restricted Stock shall vest immediately and will not be subject to
forfeiture.

b)The Company may issue stock certificates or evidence the Advisor's interest by
using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock represented
by such stock certificates vests.

c)If the Restricted Stock is forfeited in accordance with Sections 3, 4 or 5 of
this Agreement, the Advisor shall, on the date of such forfeiture, no longer be
the record owner of the Restricted Stock, no longer have any rights as a
stockholder with respect to the Restricted Stock and shall no longer be entitled
to vote or receive dividends or other distributions on such shares.

7)

REIT Status. The parties acknowledge and agree not to take any action that would
impact the Company’s ability to qualify as a REIT, and further agree to amend
this agreement if necessary to allow the Company to continue to qualify as a
REIT.

8)

Term and Termination of Agreement. The initial term of this Agreement shall
commence on the Effective Date as noted above and shall expire on March 2,
2017.  Upon the expiration of such initial term or any renewal thereof, this
Agreement shall then automatically be renewed for consecutive one (1) year
periods (each such renewal a “Renewal Term”).  Renewal Terms exactly align with
a given calendar year.  Notwithstanding the above, the Agreement may otherwise
be terminated by either party upon thirty (30) days prior written notice to the
other party.  This Agreement shall automatically terminate in the event of (a)
the termination by the Company of the Advisory Agreement or (b) the dissolution
or liquidation of the Company.

9)

Headings. The captions of this Agreement are included for convenience only and
in no way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

10)

Interpretation. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida (without reference to its conflicts of
laws provisions).

11)

Severability. If any provision of this Agreement shall be held or made invalid
by a court decision, statute, rule or otherwise, the remainder of this Agreement
shall not be affected thereby and, to this extent, the provisions of this
Agreement shall be deemed to be severable.

12)

Entire Agreement. This Agreement embodies the entire agreement and understanding
of the parties hereto, and supersedes all prior agreements or understandings
(whether written or oral), with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------

 

13)

Amendments and Counterparts. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.  

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.

 

CNL HEALTHCARE PROPERTIES II, INC.

 

 

By:

/s/ Stephen H. Mauldin

Name: Stephen H. Mauldin

Title: Chief Executive Officer and President

 

 

 

 

CHP II ADVISORS, LLC

 

 

By:

/s/ Tammy J. Tipton

Name: Tammy J. Tipton

Title: Chief Financial Officer

 

 